United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 03-50397
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JERRY LEWIS DEDRICK,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. MO-02-CR-113-2
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jerry Lewis Dedrick pleaded guilty to aiding and abetting

possession with intent to distribute cocaine base of 50 grams or

more.    Although he argues that the application of the career

criminal provision of U.S.S.G. § 4B1.1 violated the terms of his

plea agreement with the government, the district court’s ruling

that the plea bargain precluded only government motions for

enhancements is not clearly erroneous.    See United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50397
                                -2-

Gibson, 48 F.3d 876, 878 (5th Cir. 1995).   Furthermore, Dedrick’s

argument that the district court erred in calculating the

relevant amount of cocaine base is barred by his waiver of the

right to direct appeal.   See United States v. Baymon, 312 F.3d
725, 729-30 (5th Cir. 2002).   Accordingly, we DISMISS the appeal

as to Dedrick’s sentencing issue and AFFIRM his conviction.

     AFFIRMED IN PART, DISMISSED IN PART.